                      0                                          0

                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                NO. 4:18-CR-00059-D

UNITED STATES OF AMERICA

               v.

ROBERT B. JERNIGAN


                             ORDER OF FORFEITURE AND
                           ORDER AS TO SUBSTITUTE ASSET

      ·WHEREAS, pursuant to the Memorandum of Plea Agreement and the

defendant's           guilty    plea       to    a        violation           of   ·8     u.s.c.
§   1324A(a) (1) (A),      the Court finds that the following property is

hereby       forfeitable ·pursuant         to   18   U.S.C.       ·§   982 (a) (6),     to     wit:

$9,649.00,       .representing       the    value     of        the     p~oceeds        that     he

personally obtained from the offense and/or the property he used

to facilitate the commission of the offense,                            and for which the

United States may forfeit substitute assets.

        It is hereby ORDERED, ADJUDGED and DECREED:

        1.     That pursuant to 18 U.S.C.                 §   982 (a) (6),     the .defendant

shall    forfeit       $9, 649. 00   to   the   United States            as    property that

constitutes,         or is derived from or is traceable to the proceeds

obtained directly or indirectly from the commission of the said

offense, or that is used to facilitate, or intended to be Llsed to

facilitate, the commission of the said offense.

        2.     That pursuant to 21 U.S.C.             §       853(p),    the United States
                    0                                          0

is entitled to forfeit substitute                   ass~ts    up to the value of the

gross proceeds and/or facilitating property of the offense, that

is $9,649.00.

       3.    That    if    the       Defendant      tenders     to     the   government        a

Certified Bank Check in the amount of $9,649.00 and made to the

order of U.S.· Customs and Border Protection within thirty days

from the date of entry of the guilty plea,                           said check shall be

forfeited as a substitute asset of the Defendant in satisfaction

of this Order   oi      Forfeiture.       Should this Order remain unsatisfied

in whole or in part, the United States may move to amend this Order

at any time to substitute other specific property pursuant to Rule

32.2(e) of the Federal Rules bf Criminal Procedure.

       4.    That any and all forfeited funds shall be deposited by

the   U.S.   Department      of      Justice       or   the   U.S.    Department   of   the

Treasury, as soon as located or recovered, into the U.S. Department

of Justice's Assets Forfeiture Fund or the U.S. Department of the

Treasury's Assets Forfeiture Fund in accordance with 28 U.S. C.

§   524(c) and 21 U.S.C.         §   881(e).

       5.    That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is DIRECTED to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).                            In



                                               2
              0                                      0

accordance with Fed.   R.   Crim.   P.    32.2 (b) (4) (A),   this Order shall

be final as to the defendant upon entry.

     SO ORDERED.   This     f 4-   day of November, 2018.




                            United States District Judge




                                      3
